Case 1:18-cv-00966-CFC-CJB Document 712-1 Filed 03/16/21 Page 1 of 6 PageID #: 23377




                                 EXHIBIT A
Case 1:18-cv-00966-CFC-CJB Document 712-1 Filed 03/16/21 Page 2 of 6 PageID #: 23378

                                 OUTSIDE COUNSEL EYES ONLY

                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

   VLSI TECHNOLOGY LLC,                              )
                                                     )
                          Plaintiff,                 )
                                                     )
                  v.                                 )    C.A. No. 18-966 (CFC) (CJB)
                                                     )
   INTEL CORPORATION,                                )
                                                     )
                          Defendant.                 )

   INTEL CORPORATION’S OBJECTIONS AND RESPONSES TO VLSI TECHNOLOGY
           LLC’S FIRST SET OF REQUESTS FOR ADMISSION (NOS. 1-45)

          Pursuant to Rules 26 and 36 of the Federal Rules of Civil Procedure, Defendant Intel

   Corporation (“Intel”) hereby responds and objects to Plaintiff VLSI Technology LLC’s (“VLSI”)

   First Set of Requests for Admission (Nos. 1-45), served on October 22, 2019.

                                       GENERAL OBJECTIONS

          Intel makes the following General Objections to VLSI’s First Set of Requests for

   Admission, which apply whether or not they are separately incorporated in response to each

   Request, instruction, or definition set forth below.

          1.      Intel objects to the Definitions and Instructions to the extent that they are broader

   than, or impose conditions, obligations, or duties that exceed or differ from those required by the

   Federal Rules of Civil Procedure or the Local Rules. Intel’s responses are limited to the scope of

   the discovery set forth therein.

          2.      Intel objects to each Request, Definition, and Instruction to the extent it seeks

   documents and information outside of Intel’s possession, custody, and control.
Case 1:18-cv-00966-CFC-CJB Document 712-1 Filed 03/16/21 Page 3 of 6 PageID #: 23379

                                 OUTSIDE COUNSEL EYES ONLY


          RESPONSE TO REQUEST FOR ADMISSION NO. 31:

          Intel incorporates its General Objections to the extent applicable to this Request.

          Subject to and without waiver of its General Objections, Intel responds as follows: Intel

   admits that Intel does not use the Asserted Patents and therefore has never paid, offered to pay,

   or otherwise asked permission to use the Asserted Patents and that there is no evidence that

   anyone, including Intel, ever has offered to pay VLSI for a license to any of the Asserted Patents.

          REQUEST FOR ADMISSION NO. 32:

          Admit that VLSI has never granted Intel permission to use the Asserted Patents.

          RESPONSE TO REQUEST FOR ADMISSION NO. 32:

          Intel incorporates its General Objections to the extent applicable to this Request.

          Subject to and without waiver of its General Objections, Intel responds as follows: Intel

   admits that Intel does not use the Asserted Patents and therefore has not asked for permission to

   use the Asserted Patents and that VLSI therefore has not granted such permission.               Intel

   otherwise denies this Request.

          REQUEST FOR ADMISSION NO. 33:

          Admit that Intel does not have any license to the Asserted Patents.

          RESPONSE TO REQUEST FOR ADMISSION NO. 33:

          Intel incorporates its General Objections to the extent applicable to this Request.

          Intel further specifically objects to this Request to the extent it seeks information

   protected by the attorney-client privilege and/or the work-product doctrine.           Intel further

   specifically objects to this Request as vague, ambiguous, and compound, including by way of

   example and without limitation, insofar as it refers to “any” “license” to the Asserted Patents.

          Intel further specifically objects to this Request to the extent it seeks premature disclosure

   of expert testimony prior to the requirements set forth in the case schedule.


                                                   36
Case 1:18-cv-00966-CFC-CJB Document 712-1 Filed 03/16/21 Page 4 of 6 PageID #: 23380

                                  OUTSIDE COUNSEL EYES ONLY

          Subject to and without waiver of these Specific Objections and its General Objections,

   Intel responds as follows: Intel admits that it is not pursuing an affirmative license defense in the

   present litigation. Intel otherwise cannot admit or deny this Request in view of its Specific

   Objections above.

          REQUEST FOR ADMISSION NO. 34:

          Admit that Intel never made any effort to change any aspect of the Accused Products in

   an attempt to avoid VLSI’s allegations of infringement.

          RESPONSE TO REQUEST FOR ADMISSION NO. 34:

          Intel incorporates its General Objections to the extent applicable to this Request.

          Intel objects to this Request because the terms “made any effort” and “change any

   aspect” are vague and ambiguous. Intel further objects to this Request because it is compound,

   including because it refers to “any effort,” any “change,” “any aspect” and any “Accused

   Products.”

          Intel objects to this Request as overly broad and unduly burdensome, and as seeking

   information that is neither relevant to the claims or defenses of any party nor proportional to the

   needs of the case and will not respond to this Request with respect to any product other than

   those identified in VLSI’s January 23, 2019 Paragraph 4(c) disclosures, subject to the Court’s

   October 25, 2019 Order (D.I. 363), and the products for which Intel has expressly agreed to

   produce discovery.

          Intel objects to this Request to the extent it calls for information that is protected by the

   attorney-client privilege, the work-product doctrine, or any other applicable privilege or

   immunity against disclosure.




                                                    37
Case 1:18-cv-00966-CFC-CJB Document 712-1 Filed 03/16/21 Page 5 of 6 PageID #: 23381

                             OUTSIDE COUNSEL EYES ONLY

                                      MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                      /s/ Jeremy A. Tigan
   OF COUNSEL:
                                      Jack B. Blumenfeld (#1014)
   William F. Lee                     Jeremy A. Tigan (#5239)
   Dominic E. Massa
   Joseph J. Mueller                  1201 North Market Street
   Jordan L. Hirsch                   P.O. Box 1347
   Kevin Goldman                      Wilmington, DE 19899
   WILMER CUTLER PICKERING            (302) 658-9200
    HALE AND DORR LLP                 jblumenfeld@mnat.com
   60 State Street                    jtigan@mnat.com
   Boston, MA 02109
   (617) 526-6000
                                      Attorneys for Defendant
   Gregory H. Lantier
   Amanda L. Major
   Joshua L. Stern
   Richard A. Crudo
   WILMER CUTLER PICKERING
    HALE AND DORR LLP
   1875 Pennsylvania Avenue NW
   Washington, DC 20006
   (202) 663-6000

   S. Calvin Walden
   WILMER CUTLER PICKERING
    HALE AND DORR LLP
   7 World Trade Center
   250 Greenwich Street
   New York, NY 10007
   (212) 295-6359

   December 3, 2019




                                         49
Case 1:18-cv-00966-CFC-CJB Document 712-1 Filed 03/16/21 Page 6 of 6 PageID #: 23382

                               OUTSIDE COUNSEL EYES ONLY


                                  CERTIFICATE OF SERVICE

          I hereby certify that on December 3, 2019, copies of the foregoing were caused to be

   served upon the following in the manner indicated:

   Brian E. Farnan, Esquire                                          VIA ELECTRONIC MAIL
   Michael J. Farnan, Esquire
   FARNAN LLP
   919 North Market Street, 12th Street
   Wilmington, DE 19801
   Attorneys for Plaintiff

   Morgan Chu, Esquire                                               VIA ELECTRONIC MAIL
   Ben Hattenbach, Esquire
   Iian D. Jablon, Esquire
   Christopher Abernethy, Esquire
   Amy E. Proctor, Esquire
   Dominik Slusarczyk, Esquire
   S. Adina Stohl, Esquire
   Leah Johannesson, Esquire
   Charlotte J. Wen, Esquire
   Brian M. Weissenberg, Esquire
   IRELL & MANELLA LLP
   1800 Avenue of the Stars, Suite 900
   Los Angeles, CA 90067
   Attorneys for Plaintiff


                                               /s/ Jeremy A. Tigan
                                               __________________________
                                               Jeremy A. Tigan (#5239)
